326 S.W.3d 510 (2010)
STATE Of Missouri, Respondent,
v.
Darryl BURSE, Appellant.
No. ED 93769.
Missouri Court of Appeals, Eastern District, Division Three.
November 16, 2010.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Chris Koster, Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Defendant Darryl Burse appeals the trial court's judgment and sentence after a jury convicted him of three counts of sexual misconduct involving a child.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).